Citation Nr: 9934423	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-44 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized by fatigue.  

2.  Entitlement to service connection for a disability 
characterized by ear pain.  

3.  Evaluation of tinnitus, currently rated as noncompensably 
disabling.  

4.  Evaluation of back strain, currently rated as 
noncompensably disabling.  

5.  Evaluation of tension headaches with cervical muscle 
tension, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1990 to 
January 1995.  

This appeal arises from a December 1995 rating action of the 
Buffalo, New York, regional office (RO).  In that decision, 
the RO, in pertinent part, denied service connection for a 
disability characterized by fatigue and for a disability 
manifested by ear pain.  Service connection was granted for 
the following disabilities:  back strain (0%), tinnitus (0%), 
and tension headaches with cervical muscle tension (0%), 
effective from January 11, 1995.  During the pendency of the 
appeal, and specifically by an October 1997 rating action, 
the RO assigned a higher (30%) rating for the veteran's 
service-connected headache disorder, effective from 
January 11, 1995.  

In May 1998, the Board of Veterans' Appeals (Board) remanded 
the veteran's case to the RO so that a hearing requested by 
the veteran could be conducted.  Thereafter, in a May 1999 
statement, the veteran expressed her desire to withdraw her 
request for a hearing before a member of the Board.  

In the May 1998 remand, the Board characterized the rating 
claims as claims for increased ratings.  However, because 
these appeals originate from original awards, they are 
properly described as appeals of original ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The record contains no competent evidence associating any 
disability characterized by fatigue to the veteran's military 
service, or to already service-connected disability.  

2.  The record contains no competent evidence associating any 
disability characterized by ear pain to the veteran's 
military service, or to already service-connected disability.  

3.  The veteran's tinnitus is manifested by periodic 
occurrences as well as varying volume and pitch.  

4.  The veteran's service-connected back strain is manifested 
by no more than slight subjective symptoms without functional 
loss.

5.  The veteran has near daily problems with severe 
headaches, but they do not result in frequent completely 
prostrating and prolonged attacks.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
disability characterized by fatigue and a disability 
characterized by ear pain are not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  A rating of 10 percent for service-connected tinnitus is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.27, 4.87 (Code 6260) (1999).  

3.  A compensable rating for service-connected back strain is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.1, 4.2, 4.27, 4.71a (Codes 5292 and 5295) 
(1999).  

4.  A higher rating for service-connected headaches is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a (Code 8100) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Disability Characterized by Fatigue

Throughout the current appeal, the veteran has essentially 
asserted that her fatigue, which she describes as "bad," 
should be service connected.  See November 1996 hearing 
transcript (T.) at 13.  In this regard, the Board notes that 
the service medical records are essentially negative for 
complaints of, treatment for, or findings of a disability 
characterized by fatigue.  

Specifically, in September 1991, when the veteran sought 
treatment for complaints of a headache and an eye problem, 
she specifically denied being "too drowsy or confused."  
Thereafter, in August 1994 when the veteran returned for 
treatment for complaints of constant headaches, she reported 
that a particular medication made her drowsy.  A January 1995 
service medical record indicates that the veteran's 
medication for her headaches was changed due to the fact that 
one particular type of medicine caused "too much 
drowsiness."  The separation examination which was conducted 
on the following day was negative for complaints of, 
treatment for, or findings of a disability manifested by 
fatigue.  

In January 1995, the veteran was discharged from active 
military duty.  At a VA general medical examination conducted 
two months later, the veteran reported experiencing fatigue 
which "comes with . . . [her] headache[s]."  A disability 
manifested by fatigue was not diagnosed.  In a March 1996 
report of a medical examination, a private neurologist 
explained that "[t]here really have not been any other 
complaints besides her headaches and recurring back 
problem."  

Significantly, the service medical records are essentially 
negative for complaints of, treatment for, or findings of a 
disability manifested by fatigue.  (In this regard, the Board 
notes that the service medical records reflect complaints of 
drowsiness, but this problem was associated with certain 
medication taken for her headaches.)  Additionally, the 
post-service medical reports are negative for findings, or 
diagnoses, of a disability manifested by fatigue.  Indeed, 
the claims folder contains no evidence associating any 
disability characterized by fatigue to her military service 
or to already service-connected disability.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a disability 
manifested by fatigue, either having its onset during service 
or as the product of continued symptoms since service.  
Additionally, no competent evidence has been presented to 
link disability manifested by fatigue to already service-
connected disability.  Consequently, the veteran's claim for 
service connection for a disability characterized by fatigue 
must be found to be not well grounded.  Caluza, supra.

Disability Characterized by Ear Pain

According to the service medical records, in May 1992, the 
veteran sought treatment for complaints of bilateral ear pain 
and a lump inside her left ear.  An examination demonstrated 
that the veteran's left tympanic membrane was clear and that 
the canal had a tender lump of approximately .5 centimeters.  
The assessment of a possible status post insect bite was 
given.  The veteran was instructed to return for follow-up 
treatment in three days to determine if the symptoms had 
resolved.  

An audiogram completed in October 1992 indicated that the 
veteran was "[r]outinely" exposed to hazardous noise.  
Subsequently, in August 1994, the veteran sought treatment 
for complaints of a headache which had begun over her right 
eye and radiated to her right ear.  The veteran complained of 
ear pain.  A physical examination conducted one week later 
when the veteran complained of chronic headaches demonstrated 
that her tympanic membranes were dull but had "good . . . 
light reflex[es]."  In September 1994 when the veteran 
returned for follow-up treatment for hemorrhoids and 
headaches, she also reported having ear pain.  Examination of 
her head, eyes, ears, nose, and throat was within normal 
limits.  In the following month, after a motor vehicle 
accident in which a deer hit her car, she complained, in 
pertinent part, of ear pain.  Physical examination showed 
that the veteran's tympanic membranes were within normal 
limits.  

In January 1995 when the veteran was treated for her 
headaches, she also described an "aching up to [her right] . 
. . ear on occasion."  Examination of her head, eyes, ears, 
nose, and throat was within normal limits except for mild 
erythema on the right.  Assessments included chronic 
headaches as well as upper respiratory symptoms.  The 
separation examination which was conducted on the following 
day was negative for complaints of, treatment for, or 
findings of a disability manifested by ear pain.  Although 
low frequency hearing loss was shown, this evaluation also 
demonstrated that the veteran's ears (including her internal 
canals) were normal.  

According to the post-service medical records, at the March 
1995 VA general medical examination, the veteran reported 
that she has some ear pains which were coincident with the 
pains in the back of her head.  Physical examination showed 
that the veteran's ear canals were clear, that both of her 
tympanic membranes were severely retracted, and that she 
passed a whisper voice test in both of her ears.  The 
examiner diagnosed ear otitis media tenderness.  At a VA 
audiological evaluation completed in the following month, the 
veteran denied having a significant history of ear 
infections.  This evaluation demonstrated that the veteran's 
peripheral hearing was within normal limits, that she had 
normal middle ear pressure and compliance bilaterally, that 
her ipsilateral and contralateral acoustic reflexes were 
within normal limits, that she had "excellent" speech 
discrimination, and that her external auditory meatus' 
(EAM's) were clear.  No disability manifested by ear pain was 
diagnosed.  

In the March 1996 medical examination report, a private 
neurologist specifically stated that "[t]here really have 
not been any other complaints besides her headaches and 
recurring back problem."  Subsequently, in August 1997, the 
veteran was accorded a VA audiological examination at which 
time she complained of periodic bilateral tinnitus 
accompanied by headaches and "light headedness and 
dizziness" but did not report any ear pain.  The audiologist 
completing this examination concluded that the evaluation 
revealed normal hearing bilaterally and normal functioning of 
the middle ear systems bilaterally.  Additionally, the 
audiologist determined that no further medical follow-up was 
recommended as a result of these audiological tests.  

On the following day, the veteran underwent a VA 
audiological-ear disease examination at which time she 
continued to report tinnitus.  At this evaluation, the 
veteran also complained of occasional ear pain which lasted 
more than two hours and which occurred most frequently on the 
left.  She denied having any ear trauma or history of ear 
infections or drainage.  The examiner specifically stated 
that a complete head and neck examination was "entirely 
normal."  A specific evaluation of the veteran's ears 
demonstrated that the auricle, external canals, tympanic 
membranes, tympanum, and mastoid areas were "well seen and 
without any pathology."  

The Board acknowledges the veteran's complaints of ear pain, 
the service medical records which reflect episodes of ear 
pain, as well as the report of the March 1995 VA general 
medical examination which includes the examiner's diagnosis 
of ear otitis media tenderness.  Significantly, however, the 
claims folder contains no evidence associating any disability 
manifested by ear pain to her military service or to already 
service-connected disability.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with sufficient expertise has 
provided an opinion that the veteran has a disability 
manifested by ear pain, either having its onset during 
service or as the product of continued symptoms since 
service.  Additionally, no competent evidence has been 
presented to link disability manifested by ear pain to 
already service-connected disability.  Consequently, the 
veteran's claim for service connection for a disability 
characterized by ear pain must be found to be not well 
grounded.  Caluza, supra.  

II.  Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

Tinnitus

The service medical records in the present case reflect the 
veteran's complaints of ringing in her right ear in January 
1995 on the day before her separation examination.  According 
to the post-service medical records, at the March 1995 VA 
general medical examination, the veteran reported 
experiencing ringing in both of her ears for the previous two 
years but explained that she was unable to relate this 
symptom to any specific event.  

At the VA audiological examination conducted in the following 
month, the veteran again complained of having a history of 
tinnitus since the spring of 1992.  She described her 
tinnitus as bilateral (but predominantly in her right ear), 
periodic (occurring three to four times per week), 
irritating, and involving various degrees of loudness (from 
faint to loud) and a high pitch.  

At the November 1996 personal hearing, the veteran testified 
that the tinnitus that she experiences is constant and that 
the volume of this ringing varies from faint to loud.  T. at 
5-7.  

Subsequently, in August 1997, the veteran underwent a VA 
audiological examination at which time she complained of 
bilateral tinnitus.  Although she stated that the tinnitus 
was periodic, she also explained that she was not sure if 
perhaps it is not always present and just not noticeable with 
background noise.  She also described the tinnitus as a high 
pitched ringing, but explained that the volume and pitch of 
the noise varied greatly.  

On the following day, the veteran underwent a VA 
audiological-ear disease examination at which time she 
reported having a five-and-a-half year history of tinnitus in 
both ears (with the left being more severe than the right).  
She described her tinnitus as a high-pitched hum with no 
pulsatile quality to it.  With respect to the veteran's 
tinnitus, the examiner concluded that this disorder is 
"presently sometimes a problem."  Additionally, the 
examiner noted that the veteran appears, so far, to be 
evaluated properly but recommended that she be examined on a 
recurrent basis.  

With the aforementioned evidence in mind, the Board notes 
that, because the veteran's claim for a compensable rating 
for her tinnitus was filed before the schedular rating 
criteria for evaluating audiological disabilities were 
changed, see 64 Fed. Reg. 25210 (May 11, 1999), adjudication 
of the claim for a compensable rating must include 
consideration of both the old and new criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Under the old rating criteria, evidence of persistent 
tinnitus as a symptom of a head injury, concussion, or 
acoustic trauma warranted the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.87a, Code 6260 (1998).  A 
note following this Code refers to diagnostic code 8046 which 
allows for rating impairment resulting from cerebral 
arteriosclerosis.  See 38 C.F.R. § 4.124a, Code 8046 (1998) 
(purely subjective complaints such as headache, dizziness, 
tinnitus, insomnia and irritability, recognized as 
symptomatic of service-connected cerebral arteriosclerosis, 
will be rated 10 percent and no more under diagnostic 
code 9305.)  

Under the new rating criteria, evidence of recurrent tinnitus 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.87, Code 6260 (1999).  A note following this 
code indicates that a separate evaluation for tinnitus may be 
combined with an evaluation for other ear disability, except 
when tinnitus supports the evaluation for the other 
disability.  See 38 C.F.R. § 4.87, Note following Code 6260 
(1999).  

The Board acknowledges the veteran's testimony at the 
November 1996 personal hearing that her tinnitus is constant.  
T. at T. at 5-7.  However, at the April 1995 VA audiological 
examination, the veteran described her tinnitus as periodic 
(occurring three to four times per week).  Subsequently, at 
the August 1997 VA audiological examination, the veteran 
again described her tinnitus as periodic but did note that 
she was not sure if perhaps it was not always present and was 
just not noticeable with background noise.  Additionally, at 
the August 1997 VA audiological-ear disease examination, the 
veteran's tinnitus was reported to be currently a problem 
"sometimes."  Based upon a complete and thorough review of 
this evidence, the Board concludes that the veteran has 
noticeable tinnitus periodically.  

The description of the veteran's tinnitus as periodic leads 
the Board to conclude that a compensable rating for this 
condition is not warranted under the old criteria.  See 
38 C.F.R. § 4.87a, Code 6260 (1998) (persistent tinnitus as a 
symptom of a head injury, concussion, or acoustic trauma 
warrants the assignment of a 10 percent disability rating).  
Furthermore, without a diagnosis of cerebral arteriosclerosis 
that is service connected, a compensable rating for the 
veteran's tinnitus under the old criteria on the basis of 
diagnostic code 8046 is not warranted.  See 38 C.F.R. 
§ 4.124a, Code 8046 (1998).

Significantly, however, the description of the veteran's 
tinnitus as periodic does lead to the Board's conclusion that 
a compensable rating of 10 percent for this disorder is 
warranted under the new criteria.  See 38 C.F.R. § 4.87, 
Code 6260 (1999) (evidence of recurrent tinnitus warrants the 
assignment of a 10 percent disability rating).  The new 
criteria does not allow for a rating greater than 10 percent.  
Id.  Consequently, a schedular rating higher than 10 percent 
for tinnitus in the present case cannot be awarded under the 
new criteria.  Furthermore, the claims folder contains no 
evidence of other service-connected disability that already 
accounts for the ringing in the ears.  See 38 C.F.R. § 4.87, 
Note following Code 6260 (1999) 

Thus, after a complete and thorough review of the claims 
folder, the Board concludes that the evidence warrants the 
grant of a 10 percent disability evaluation for the veteran's 
tinnitus under the new rating criteria.  38 C.F.R. § 4.87, 
Code 6260 (1999).  

Back Strain

The service medical records reflect complaints of low back 
pain in May 1992; September 1992; and August, September, 
October, November, and December 1994.  A September 1992 
record notes that the veteran was treated for mild low back 
pain.  A physical examination completed at that time 
demonstrated full range of motion of her spine, no spasm, no 
radiation, and no tenderness.  X-rays taken of her 
lumbosacral spine were within normal limits.  According to 
the October 1994 record, the veteran described chronic low 
back pain since a minor motor vehicle accident in March 1992 
when a deer hit her car.  The veteran reported that she was 
evaluated, given a shot of pain medication, and sent home.  
At the time of the October 1994 treatment session, the 
assessment of an acute exacerbation of back pain was given.  

An additional service medical record dated in January 1995 on 
the day before the separation examination includes the 
notation of back spasm.  The discharge examination which was 
conducted on the following day demonstrated that the 
veteran's spine was normal.  

The veteran was discharged from active military duty in 
January 1995.  Two months later, she was accorded a VA 
general medical examination at which time she reported that 
her low back hurt after completing certain movements such as 
carrying objects and lifting "anything with any weight."  
Physical examination showed, in pertinent part, the veteran's 
ability to bend her back fully with a normal lumbar curve, 
some tenderness on percussion over the spinous processes of 
L2 and L4, and normal straight leg raising on both sides 
without pain.  The examiner diagnosed mild low back sprain.  

The veteran's back strain is evaluated under the diagnostic 
code which rates impairment of lumbosacral strain.  Code 
5295.  According to this code, evidence of slight subjective 
symptoms only will result in the assignment of a 
noncompensable disability rating.  Evidence of characteristic 
pain on motion warrants the assignment of a 10 percent 
disability evaluation.  Furthermore, evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, and 
loss of unilateral spine motion in the standing position will 
result in the assignment of a 20 percent disability rating.  
Evidence of severe lumbosacral strain resulting in a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants the assignment of a 40 percent 
disability evaluation.  Id.  

Additionally, the Board notes that evidence of slight 
limitation of motion of the lumbar spine warrants the 
assignment of a 10 percent rating.  Code 5292.  Evidence of 
moderate limitation of motion of the lumbar spine will result 
in the assignment of a 20 percent disability evaluation.  
Evidence of severe limitation of motion of the lumbar spine 
warrants the assignment of a 40 percent disability rating.  
Id.  

At the November 1996 personal hearing, the veteran testified 
that certain movements (including bending over, twisting, 
dancing, standing in one place for a long time, and sitting 
for a long time) cause her to experience a "tighten[ing] 
up" of her lower back.  T. at 1-3.  According to the 
veteran's testimony, because she "didn't get a very good 
response" at a VA hospital about her back pain concerns, she 
has not sought treatment for complaints of back pain in over 
a year but does continue to experience such pain.  T. at 2.  
The veteran explained that she experienced back pain perhaps 
four or five times a week.  T. at 5.  The veteran testified 
that the medication that she takes for her headaches also 
helps her back pain.  T. at 2-3.  The veteran also stated 
that the range of motion of her back is less than normal and 
that she stretches every morning and even tries to do light 
aerobics.  T. at 4-5.  

Additional pertinent medical records received during the 
current appeal indicate that, in April 1995, the veteran 
described back pain.  A physical examination demonstrated 
tenderness in the dorsolumbar region.  In August 1995, the 
veteran reported having severe headaches and low back pain 
when an attempt was made to taper her off a certain type of 
medication.  In the following month, the veteran was treated 
for chronic back pain.  In November 1995, the veteran 
complained of back pain.  Low back pain, probably 
musculoskeletal, was assessed.  In January 1996, the veteran 
described "on and off" back pain.  In the following month, 
the veteran sought treatment, in pertinent part, for 
complaints of low back pain for four years.  Chronic and 
intermittent low back pain was assessed.  A VA outpatient 
treatment record dated in April 1996 included the notation 
that the veteran's low back pain was "relatively 
asymptomatic."  

Subsequently, in August 1997, the veteran underwent a VA 
spine examination at which time she reported that, on 
occasion, her low back pain radiated to both her lower 
extremities (more so on the right to the level of her foot), 
that her low back pain occurred approximately three times a 
week and usually lasted for hours.  She indicated that her 
low back pain was worse in damp and cold weather.  
Additionally, the veteran stated that, at that time, she had 
lost no time from work or school due to her back problem and 
that she was not under any type of therapy for her low back 
pain.  

A physical examination demonstrated the ability to walk on 
heels and toes without difficulty, unguarded gait and trunk 
movements, no objective evidence of pain with range of motion 
movements, deep tendon reflexes in the lower extremities 
which were active and equal bilaterally, adequate strength of 
the extensor hallucis longus muscles (and equal on each 
side), the ability to straighten both knees in a sitting 
position without difficulty, and no sensory changes detected 
in either foot.  Each calf measured 15 inches.  The range of 
motion of the veteran's lumbosacral spine was determined to 
be as follows:  flexion at the waist to 90 degrees, extension 
to 45 degrees, lateral bending to 45 degrees to the right and 
45 degrees to the left, and rotation of 80 degrees to the 
right and 80 degrees to the left.  The examiner noted that he 
had ordered and reviewed an x-ray on the veteran's 
lumbosacral spine that day.  

The Board acknowledges the veteran's repeated complaints of 
low back pain.  The Board notes that an April 1995 outpatient 
treatment record shows that a physical examination conducted 
at that time demonstrated tenderness of the veteran's 
dorsolumbar region.  Significantly, however, medical 
examinations of the veteran's low back have demonstrated 
essentially an asymptomatic condition.  In particular, the 
April 1996 outpatient treatment session included the notation 
that the veteran's low back pain was "relatively 
asymptomatic."  Moreover, the August 1997 VA spine 
examination demonstrated the ability to walk on heels and 
toes without difficulty; unguarded gait and trunk movements; 
no objective evidence of pain with range of motion movements; 
deep tendon reflexes in the lower extremities which were 
active and equal bilaterally; adequate strength of the 
extensor hallucis longus muscles (and equal on each side); 
the ability to straighten both knees in a sitting position 
without difficulty; no sensory changes detected in either 
foot; the same measurement of each calf; and the following 
ranges of motion of the veteran's lumbosacral spine:  flexion 
at the waist of 90 degrees, extension to 45 degrees, lateral 
bending to 45 degrees to the right and 45 degrees to the 
left, and rotation of 80 degrees to the right and 80 degrees 
to the left.  

The April 1996 outpatient treatment session found that the 
veteran's low back pain was "relatively asymptomatic."  The 
August 1997 VA spine examination specifically demonstrated no 
objective evidence of pain with movement.  Without evidence 
of characteristic pain on motion, a 10 percent rating based 
upon impairment resulting from lumbosacral strain cannot be 
awarded.  See 38 C.F.R. § 4.71a, Code 5295 (1999).  
Furthermore, the recent medical evidence has not demonstrated 
a compensable level of limitation of motion of the veteran's 
lumbar spine.  See 38 C.F.R. § 4.71a, Code 5292 (1999) 
(evidence of slight limitation of motion of the lumbar spine 
is necessary for the assignment of a 10 percent disability 
evaluation).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Code 5295 contemplate limitation of 
motion (in particular, characteristic pain on motion).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet.App. 202 (1995) requires that problems such as pain on 
use be specifically considered by any examiner charged with 
evaluating a veteran's disability.  In this regard, the Board 
notes recent medical evaluations have shown that the 
veteran's low back is essentially asymptomatic in that no 
objective evidence supports a conclusion that she has pain 
which is evident with movement or which causes functional 
impairment.  Moreover, the veteran has recently stated that 
she has lost no time from work or school due to her back 
problem and that she is not receiving any type of therapy for 
her low back pain.  

Significantly, findings of record do not suggest disuse due 
to pain.  While the veteran no doubt has pain with use, pain 
to the degree necessary to assign a higher (compensable) 
rating has not been shown.  To assign an increased rating 
merely because she has subjective complaints of pain would 
contradict the examiners' negative low back findings.  The 
provisions of § 4.40 require that pain be considered when 
assigning a rating under the schedular criteria, but only to 
the extent that there is adequate pathology to support such a 
finding.  Given the essentially normal findings on 
examination, the Board finds that any pain experienced by the 
veteran does not rise to the level of functional debility 
contemplated by the criteria for a compensable rating.  Such 
a conclusion is supported by the recent clinical impression 
of a "relatively asymptomatic" low back.  

Consequently, the Board concludes that the evidence does not 
support a compensable rating for the service-connected back 
strain.  In addition, the Board concludes, for the reasons 
set out above, that a compensable rating for this 
service-connected disability is not warranted at any time 
during the pendency of this claim.  See Fenderson, supra.  

Headaches

With regard to the rating claim for the service-connected 
tension headaches with cervical muscle tension, which is 
currently rated as 30 percent disabling, the veteran 
initially testified at the November 1996 personal hearing 
that she experiences headaches daily but then later described 
her headaches as "on and off during the day and sometimes, a 
lot of times, . . . they'll last for . . . 3 days."  
T. at 7.  She also testified that, in one month, she might 
have four days in which she does not have headaches.  T. 
at 7.  According to the veteran's testimony, no medication 
has ever helped her headaches; she finds that a lot of times 
lying down makes her headaches worse, and so she generally 
"just do[es] what . . . [she has] to do."  T. at 9-10.  
Along with her headaches, she also describes dizziness, 
falling, passing out, and vomiting.  T. at 8-11.  

Review of the claims folder indicates that the RO has rated 
the veteran's service-connected tension headaches with 
cervical muscle tension as analogous to migraine headaches.  
Code 8100.  According to the diagnostic code which evaluates 
impairment resulting from migraine headaches, evidence of 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months 
warrants the assignment of a 30 percent disability 
evaluation.  Evidence of migraines causing very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability will result in the assignment 
of a 50 percent disability rating.  38 C.F.R. § 4.124a, 
Code 8100 (1999).  

The post-service medical records which have been obtained and 
associated with the claims folder in the present case reflect 
numerous complaints of headaches.  Most recently, in 
September 1997, the veteran was afforded a VA miscellaneous 
neurological disorders examination at which time she reported 
that she had headaches every day and that they varied in 
severity.  According to the veteran's discussion, her 
headaches can be "quite severe," but can also be mild.  She 
also stated that there were times during the day when the 
headaches were absent.  Additionally, the veteran associated 
nausea and vomiting (which she said could be "quite 
severe") as well as slight blurring of her vision with her 
severe headaches (which are bifrontal and often present when 
she first awakens).  The veteran admitted that, even when she 
has severe headaches, she does go to work and school.  
However, she also explained that working with a severe 
headache makes concentrating very difficult and impairs her 
performance both in school and at work.  

The examiner specifically stated that the veteran's 
examination, including a computerized tomography scan of her 
head, was normal.  The examiner diagnosed migraine headaches 
which began in service and which continue to impair her 
performance both academically and professionally.  

What is clear about the evidence noted above, is that, 
despite the veteran's characterization of her headaches as 
"severe" at times, she does not experience frequent 
completely prostrating and prolonged attacks.  She has 
indicated that she is able to go to work and school even with 
severe headaches.  While the headaches no doubt cause her 
difficulty on a daily basis, they are not so severe as to 
cause frequent completely prostrating attacks.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the claim for a higher rating.  Given the evidence 
described above, there is no basis for concluding that a 
higher rating was warranted at any point during the pendency 
of this claim.  Fenderson, supra.  


ORDER

Service connection for a disability characterized by fatigue 
is denied.  

Service connection for a disability characterized by ear pain 
is denied.  

A rating of 10 percent for tinnitus is granted, subject to 
the laws and regulations governing the award of monetary 
benefits, including those governing effective dates based on 
a change in rating criteria.  

A compensable rating for back strain is denied.  

A higher rating for service-connected headaches is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

